Case 1:19-cv-01643-LO-TCB Document 26 Filed 01/28/21 Page 1 of 5 PageID# 186



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



  Dale Adam Moss,

                                Plaintiff,
                                                            Civil Action No. 1:19-cv-01643
                 V.                                         Hon. Liam G'Grady
                                                            Hon. Theresa C. Buchanan
  Andrew Saul, Commissioner ofSocial
  Security,

                                Defendant.



                                             ORDER


       Before the Court is Magistrate Judge Buchanan's Report and Recommendation ("R«S:R")

regarding the parties' cross-motions for summary judgment. Dkt. 23. Judge Buchanan issued this

R&R on November 19,2020. PlaintifFMoss timely objected on December 3,2020, pursuant to 28

U.S.C. § 636 and Rule 72(b) of the Federal Rules of Civil Procedure, Dkt. 24; and Defendant

timely responded on December 17, 2020 in support of the Magistrate Judge's findings, Dkt. 25.

       When reviewing a Magistrate Judge's Report and Recommendation, the Court must make

a de novo determination of those portions ofthe R&R to which objections, if any, are made. Fed.

R. Civ. P. 72(b); 28 U.S.C.§ 636(b)(1)(C). The Court is authorized to accept, reject or modify, in

whole or in part, the recommendations made by the Magistrate Judge. Id.

       Upon due consideration ofthe record and for the reasons presented herein,the Court hereby

APPROVES and ADOPTS the findings Judge Buchanan set forth in the R&R (Dkt. 23).

Accordingly, Plaintiff's Motion for Summary Judgment (Dkt. 15) is hereby DENIED, and

Defendant's Cross Motion for Summary Judgment(Dkt. 18) is hereby GRANTED.



                                                1
Case 1:19-cv-01643-LO-TCB Document 26 Filed 01/28/21 Page 2 of 5 PageID# 187
Case 1:19-cv-01643-LO-TCB Document 26 Filed 01/28/21 Page 3 of 5 PageID# 188
Case 1:19-cv-01643-LO-TCB Document 26 Filed 01/28/21 Page 4 of 5 PageID# 189
Case 1:19-cv-01643-LO-TCB Document 26 Filed 01/28/21 Page 5 of 5 PageID# 190
